DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6- 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bruce (US 3991719, cited in IDS) in view of Fairbanks (US 2014/0352621, cited in IDS) and Anderson (D 659296, cited in IDS).
For claim 1, Bruce teaches a device for providing food or liquid to an animal (abstract and figs.), comprising: 
a cover (14) having a sidewall (26) that extends from a top to a bottom of the cover (see fig. 1), wherein the cover further comprises 
(i) a top opening (top opening near 27 in fig. 1) and a bottom opening (bottom opening, see fig. 1), and 
(iv) a horizontal rim (27) consisting of a planar surface (fig. 1, fig. 3) that extends inwardly from the top surface of the cover to define the top opening of the cover (see figs. 1 and 3), and wherein a diameter of the top opening is smaller than a diameter of the bottom opening (see fig. 1); 

wherein (i) the bottom of the cover rests on a first surface and the bottom surface of the bowl also rests on a first surface (see fig. 2 of Bruce, just the cover and bowl 22 can be place on a first surface such that both rest on the first surface); (ii) when the cover is placed over the bowl, the lip of the bowl abuts the rim of the cover (see fig. 3).
Bruce is silent about (ii) a sidewall that extends outwardly from a top surface of the cover to the bottom opening, (iii) an aperture disposed on the sidewall of the cover, and the bowl is accessible through the aperture on the sidewall of the cover such that the cover and bowl can be lifted simultaneously.
Fairbanks teaches a device for providing food or liquid to an animal (abstract and figs.), having  a cover for a bowl (12) that has a sidewall that extends outwardly from a top surface of the cover to the bottom opening (see fig. 2, element 12).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the sidewall of Bruce extends outwardly from a top surface of the cover to the bottom opening, as taught by Fairbanks, so that it may easily fit over the bowl.
Anderson teaches a pet bowl wherein the sidewall comprises an aperture (see Fig. 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include an aperture, as taught by Anderson, into the sidewall of Bruce, in order to allow the user to pick up the pet bowl with ease.
The combination of Bruce, Fairbanks, and Anderson results in (iii) the bowl is accessible through the aperture on the sidewall of the cover such that the cover and bowl can be lifted simultaneously (the 
For claim 2, Bruce as modified by Fairbanks and Anderson further teaches wherein an outer diameter of the lip is greater than the diameter of the top opening (see fig. 3 of Bruce).
For claim 3, Bruce as modified by Fairbanks and Anderson further teaches wherein the lip of the bowl consists of a planar surface that extends horizontally from the sidewall of the bowl (23, fig. 1 of Bruce).
For claim 4, Bruce as modified by Fairbanks and Anderson further teaches wherein the removable bowl is sized and dimensioned to pass through the bottom opening of the cover (see fig. 1 and 3 of Bruce).
For claim 6, Bruce as modified by Fairbanks and Anderson further teaches wherein the rim is sized and dimensioned to cover the lip of the bowl when the cover is disposed over the bowl (see fig. 3 of Bruce).
For claim 7, Bruce as modified by Fairbanks and Anderson further teaches wherein a surface of the horizontal rim and a surface of the lip are parallel to one another (see fig. 3 of Bruce).
For claim 8, Bruce as modified by Fairbanks and Anderson further teaches wherein the bowl is composed of a fibrous material (col. 3, lines 16-28 of Bruce, can be paper for instance).
For claim 9, Bruce as modified by Fairbanks and Anderson further teaches further comprising: a plurality of bowls that includes the bowl; and wherein the plurality of bowls are disposed beneath the cover (fig. 2 of Bruce, multiple bowls 22).

Allowable Subject Matter
Claim 10 is allowed.
The prior art of record fails to teach the bowl “consisting of” the elements as claimed. Namely Bruce does not consist of just a bowl and a cover.

Response to Arguments
Applicant's arguments filed 09/13/2021 have been fully considered but they are not persuasive. 
Applicant argued that Bruce fails to teach “when the cover is placed over the bowl, (i) the bottom of the cover rests on a first surface and the bottom”.
This is not found persuasive because Bruce is can perform the functional limitation. The bowl 22 of Bruce and be used with only the cover 14 of Bruce. The two elements can be placed on a first surface by a user, thus the bottom of the cover and the bottom of the bowl will abut that first surface.
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647.
Applicant further argued that Bruce fails to teach “the bottom of the cover rests on a first surface and the bottom surface of the bowl also rests on the first surface, (ii) the lip of the bowl abuts the rim of the cover, and (iii) the bowl is accessible through the aperture on the sidewall of the cover such that the cover and bowl can be lifted simultaneously or the bowl can be released from the cover while lifting the cover.”
This is not found persuasive because a user using modified Bruce (as above) can easily hold the bowl and the liner together. The bowl 22 and cover 14 of Bruce can be used without the bottom 
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Exparte Masham, 2 USPQ2d 1647 (1987). See MPEP § 2114 which states: Apparatus claims cover what a device is not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619